This matter has been discussed in several conferences of the court. It has given us much concern. The theft in dollars is paltry but the circumstances are aggravating. Were there nothing before us but the record of conviction, disbarment would be in order. But the first trial resulted in a disagreement and the sentencing judge evidently thought the offense merited only a small fine. These are factors in mitigation of the severest penalty. In the light of all the circumstances we are of opinion that the respondent should be suspended from the practice of law for a period of two years and until the further order of the court.
For suspension: Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 7.
Opposed: None.